DETAILED ACTION

1.  Claims 1-20 remain presented for examination.

2. In light of the applicant’s 09 June 2021 remarks, amendments to the claims, and the whole of the specification (including drawings), the claims are allowable over the evidence of record since the evidence of record fails to teach or remotely suggest the invention as currently defined in claims.  All prior rejections, and objections, are hereby vacated by the Office.

3.  Prosecution on the merits remains closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Commissioner of Patents 1935).

4.  This application is in condition for allowance except for the following formal matters, of typographical errors, and not clarity, specifically, per claim 4 (line 4), claim 11 (line 5), and claim 18 (line 5), “a private” should be “the private” and “a public” should be “the public”. 

5.  Per paragraph 4 above, these are but a few examples of numerous cases where clear antecedent basis are lacking and not an exhausting recital.  Any other term(s) or phrase(s) over looked by examiner and not listed above which start with, or fails to include, either "the" or "said" and do not have a single proper antecedent basis also is a typographical error for the reasons outlined in this paragraph.  Also, these are but a few examples where term(s) or phrase(s) are introduced more than once without adequate use of either "the" or "said" for the subsequent use of the term(s) or phrase(s). 

6.  Allowable subject matter having been indicated, the applicant should again use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks ™, and other legal symbols ®, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the” and “said” within each claim) with each claim increasing in numerical order and ending in a period.  Minor typographical errors could render a Patent unenforceable and so the applicant is strongly encouraged to aid in this endeavor.

7.  A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this action.  

8.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert B. Harrell whose telephone number is (571) 272-3895.  The examiner can normally be reached Monday to Friday, from 5:30 am to 11:30 am (Eastern Standard Time).



10.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (703) 305-9600.

11.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/ROBERT B HARRELL/
   Primary Examiner
       Art Unit 2442